Title: To Thomas Jefferson from Dominick A. Hall, 9 August 1804
From: Hall, Dominick A.
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Columbia So. Carolina Aug. 9. ’04
               
               I have had the honor to receive your letter expressing a desire to appoint me District Judge of the territory of Orleans. Should you be pleased to make the appointment I will accept it and immediately prepare to proceed to the territory. Permit me Sir, to avail my self of the occasion to offer you my warmest thanks for the confidence with which you have honored me, and to assure you that I am with Sentiments of the greatest Respect and Consideration
               Your very obt. hmble Servt.
               
                  
                     Dom: A: Hall
                  
               
            